Citation Nr: 0112114	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-17 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to reimbursement for or payment of the expenses 
incurred in connection with unauthorized medical services 
rendered at Rapid City Regional Hospital from September 29, 
1999, to October 4, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Fort Meade, 
South Dakota.

Although the veteran requested in his Notice of Disagreement 
that he be scheduled for a personal hearing, he subsequently 
withdrew this request. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by VA.

2.  The veteran's treatment at Rapid City Regional Hospital 
from September 29, 1999 to October 4, 1999, was for heart 
disability.

3.  Service connection was not in effect for heart disability 
in 1999 and is not currently in effect for heart disability.

4.  The heart disability treated during the hospitalization 
in September and October 1999 is not a disability associated 
with and held to be aggravating an adjudicated service-
connected disability.

5.  The veteran's total rating based on unemployability due 
to service-connected disabilities became effective in January 
2000; the combined schedular evaluation for the veteran's 
service-connected disabilities in effect for September and 
October 1999 was less then 100 percent.

6.  The veteran was not a participant in VA rehabilitation 
program in September or October 1999.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the medical 
expenses incurred in connection with unauthorized medical 
services rendered at Rapid City Regional Hospital from 
September 29, 1999, to October 4, 1999, have not been met.  
38 U.S.C.A. §§ 1710, 1728 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. §§ 17.120 and 17.121 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the MC, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became law.  The VCAA eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant. 

The Board notes that all records pertinent to the veteran's 
appeal have been obtained.  In addition the veteran has been 
informed of the requirements for the benefit sought on 
appeal.  There is no outstanding evidence which should be 
obtained.  Moreover, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no further action to be undertaken to comply with the 
provisions of the VCAA, and the veteran will not be 
prejudiced as a result of the Board deciding this appeal 
without first affording the MC an opportunity to consider the 
claim in light of the VCAA.  

In September 1999, the veteran was admitted to the Rapid City 
Regional Hospital in Rapid City, South Dakota for chest pain 
and shortness of breath after he had exercised.  At admission 
on September 29, 1999, it was determined that the veteran had 
suffered from an acute anterior wall myocardial infarction.  
At discharge on October 4, 1999, the final impression was 
coronary artery disease manifested by anterior wall 
myocardial infarction which was complicated by a secondary 
ventricular fibrillation, age, hypertension and 
hypercholesterolemia.  A history of hypothyroidism status-
post ablation and hypertension were also recorded at 
discharge.  

The veteran contends that he is entitled to reimbursement for 
or payment of the expenses incurred in connection with the 
unauthorized medical services rendered at Rapid City Regional 
Hospital from September 29, 1999, to October 4, 1999, because 
the services were rendered in a medical emergency.  The Board 
believes that the hospital records and other evidence of 
record support this contention.

However, to be eligible for payment of or reimbursement for 
medical expenses incurred without prior authorization from 
VA, the care or services must have rendered to a veteran in 
need of such care or services (1) for an adjudicated service-
connected disability; (2) for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; or 
(4) for any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j).  See 38 C.F.R. § 17.121.

The veteran has not been granted service connection for the 
heart disability necessitating his hospitalization in 
September and October 1999, the heart disability is not a 
disability which is associated with or aggravating an 
adjudicated service-connected disability, the combined 
schedular evaluation for the veteran's service-connected 
disabilities was less than 100 percent in September and 
October 1999, and the total rating based on unemployability 
due to service-connected disabilities now in effect did not 
become effective until January 2000.  These facts are not in 
dispute.  Since the pertinent facts are not in dispute and 
the law is dispositive, the claim must be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

Entitlement to reimbursement for or payment of the expenses 
incurred in connection with unauthorized medical services 
rendered at Rapid City Regional Hospital from September 29, 
1999, to October 4, 1999, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

